Title: From George Washington to Philip John Schuyler, 30 May 1781
From: Washington, George
To: Schuyler, Philip John


                        Dear Sir

                            Head Quarters New Windsor 30th May 1781
                        
                        I have recd your favors of the 14th 21st and 22d instants. From circumstances it appears that the last should
                            have been dated upon the 21st also.
                        There is little doubt but the enemy are preparing to cross the Lake with as much force as they can spare, but
                            I cannot believe in such numbers as Higginbottom reports. His account is very contradictory. He says at one time that 4000
                            Men were already assembled at Crown point, and on his particular examination before you, he recites the different places of
                            Cantonment of the Regiments which were still in Canada. However, that we may be prepared to give them as good a reception
                            as our small force and as our other plans will admit, I hold the six Companies of Van Schaicks Regiment which are here and
                            Hazens Regiment in readiness to move at a moments warning.
                        There are conjectures, but I cannot say I have confidence in the Reports, that the Enemy are about to
                            evacuate New York. If they do this, it must be with an intent to secure as much as they possibly can to the southward and
                            perhaps enter into a negociation, full handed. By the latest accounts from the southward, General Greene was near Campden,
                            before which he had had sharp Action with Lord Rawden. Lord Cornwallis seemed to be moving towards Hallifax. The British
                            in Virginia were still at petersburgh on the 18th under the command of Arnold. Genl Phillips having died of a fever a few
                            days before. We have not yet heard what has become of the detachment which sailed from New York on the 13th.
                        You may assure the person who found the Mortars of the reward you promised him, and more in proportion for
                            any further discoveries. I will send you the Money by the first safe opportunity, or give it to you, when I shall have the
                            pleasure of seeing you this way at the meeting of the Assembly. I am with very sincere Regard Dear Sir Yr most obt hble
                            Servt
                        
                            Go: Washington

                        
                    